Citation Nr: 1514411	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  10-32 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos, Agent Orange, and lead paint exposure.

2.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1965 to December 1967.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2009 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the Veteran's claim for service connection for COPD and granted service connection for PTSD.  The RO assigned a 50 percent rating for PTSD, effective October 17, 2008.  

The October 2009 Rating Decision also denied the Veteran's claims for service connection for Type II diabetes mellitus, rheumatoid arthritis of the right hip, and degenerative disc disease of the lumbar spine.  However, service connection was subsequently granted for diabetes mellitus through a February 2011 Rating Decision, while service connection was granted for degenerative arthritis of the right hip and degenerative arthritis of the lumbar spine through a February 2013 Decision Review Officer decision.  

Upon a hearing request from received in August 2010, the Veteran waived his right to an RO hearing and requested a Board videoconference hearing.  The record shows that the Veteran was scheduled for a February 2014 Board videoconference hearing.  However, in correspondence received in January 2014, the Veteran indicated that he was withdrawing his request for a Board hearing.  Because the Veteran did not request a postponement or subsequently submit a motion for a new hearing, the hearing request is deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  

The Board has reviewed the Veteran's paper claims file as well as his Veterans Benefit Management System (VBMS) and "Virtual VA" files.  

The issues of:  (1) service connection for hypertension; (2) service connection for COPD as secondary to the Veteran's service-connected PTSD; (3) an effective date prior to September 24, 2009, for the Veteran's service-connected diabetes mellitus; and (4) entitlement to a total disability rating on the basis of individual unemployability due to service connected-disabilities (TDIU) have been raised by the record in a March 2015 Written Brief Presentation submitted by the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to service connection for COPD, to include as due to Agent Orange exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the entire rating period, PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to symptoms which include:  agitation, anger control, anxiety, avoidance, depression, difficulties concentrating and understanding complex directions, difficulty in establishing or maintaining effective work and social relationships, disturbances of motivation or mood, estrangement, exaggerated startle response, flashbacks, hyperarousal, hypervigilance, intrusive memories, irritability, nightmares, poor concentration, re-experiencing, shortness of temper, and sleep disturbance.  


CONCLUSION OF LAW

For the entire rating period, the criteria for an initial disability evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially-complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As this issue on appeal concerns the initial rating assigned for PTSD-and comes before the Board on appeal from a Rating Decision which also granted service connection-there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service-connection claim.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112, 115-17 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

The Board further finds that VA has complied with the duty to assist by aiding in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical treatment records.  The Veteran was also afforded VA medical examinations in September 2009 and January 2013.  The VA examinations were adequate, because they were each performed by a medical professional based upon a review of the claims file and include a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinions and accompanying rationales.  Barr v. Nicholson, 21 Vet.App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Finally, the Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  Since VA has satisfied its duties to notify and assist, any additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  

II. Applicable Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet.App 119, 126 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet.App. 505, 510 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether staged ratings are for consideration; however, the Board finds that the evidence of record does not establish distinct time periods where the Veteran's service-connected bilateral hearing loss and PTSD disabilities result in symptoms that would warrant different ratings.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet.App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet.App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet.App. 67, 74 (1997); Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet.App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet.App. at 308-10.  

The Veteran is in receipt of an initial 50 percent rating for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411 (PTSD), a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.  

In applying the above criteria, when it is not possible to separate the effects of the service-connected disability from a non-service-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet.App. 181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet.App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so, but may not disregard such evidence of differentiation in the record)). 

In determining the level of impairment under 38 C.F.R. § 4.130 , a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet.App. 436, 443 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has generally embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  See Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  In rating psychiatric disabilities under 38 C.F.R. § 4.130, the Federal Circuit has held that a claimant's eligibility for a percent rating requires not only the presence of certain symptoms or others of similar severity, frequency, and duration, but also that those symptoms have caused occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). 

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet.App. 240, 242 (1995); see also Richard v. Brown, 9 Vet.App. 266, 267 (1996).   GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

III. Analysis

Historically, the Veteran filed his claim for PTSD in December 2008.  Through a Rating Decision dated in October 2009, the RO granted service connection for PTSD and assigned a 50 percent rating, effective October 17, 2008 (the date of receipt of the Veteran's original application for VA disability compensation).  The evidence of record at that time included a lay statement from the Veteran's wife, received in December 2008.  She reported that before she married the Veteran 11 years previously, he experienced nightmares, difficulty sleeping, night sweats, and exhibited depression, helplessness, anxiety, stress, and anger, as well as some isolation from his family and frightening outbursts.  

Also of record was a VA mental health note dated in December 2008.  The Veteran indicated depression, lack of motivation, difficulty concentrating, feelings of guilt, nightmares, intrusive thoughts, avoidance, isolation, sleep problems, irritability, hypervigilance, and startle response.  Upon examination the Veteran's motor activity was within normal limits and he was cooperative and polite, with adequate eye contact.  His speech was within normal limits, his thoughts were logical and goal-oriented and he denied current suicidal or homicidal ideations.  He described his mood as "halfway decent" and his affect was appropriate.  The Veteran was alert and oriented in 4 spheres, and his judgment was termed good while attention and insight were described as fair.  The Axis I diagnoses were PTSD and depressive disorder, not otherwise specified (NOS).

A letter from M.C.G., L.C.S.W. of the San Bernadino Vet Center, received in January 2009, stated that the Veteran attended individual counseling at that facility since November 2008, and that he continued to experience combat-related nightmares and intrusive thoughts.  M.C.G. reported that the Veteran experienced ongoing, PTSD-related symptoms such as sleep disturbance, interpersonal conflicts, anxiety, depression, survivor guilt, hypervigilance, exaggerated startle response, avoidance, anger control problems and isolation.  M.C.G. concluded that the Veteran's "current GAF score is considered to be at 50."  

Also of record is a VA contract examination conducted in September 2009.  The Veteran reported current symptoms of sadness, guilt, poor sleep, reactions to certain sounds and smells reminding him of war, irritability, flashbacks, poor interpersonal relationships, and poor job stability, occurring at least 3 times per week for a few hours each time.  The symptoms reportedly affected the Veteran's work performance and family relationships as well as his financial security.  No mental disorders other than PTSD were noted.  The Veteran was currently married, and reported a "great" relationship with his third wife.  He had 3 stepchildren and 2 of his own children.  The major social functional change which the Veteran reported since developing PTSD was a lack of desire to be around others, especially people who reminded him of the war.  The Veteran was not currently working.  He had previously worked for the Orange County Sheriff as a program manager for 7 years before leaving that position.  (See Orange County Retirement System Physician's Statement of Disability prepared by M.A.W., M.D., dated August 2008, indicating that the primary diagnosis affecting work ability was severe COPD and that there was neither a current or past psychological problem interfering with the Veteran's ability to work).  The Veteran reported re-experiencing traumatic events through flashbacks as well as by experiencing certain sounds or smells that remind him of Vietnam.  The Veteran also demonstrated avoidance stimuli by making efforts to avoid thoughts, feelings, conversations, activities, places, or people which reminded him of war.  He reported difficulty staying asleep, as well as frequent irritability with others who discuss the war, exaggerated startle responses, difficulty concentrating, and hypervigilance.  

Upon mental status examination, the Veteran was a reliable historian, with normal limits of orientation.  Appearance, hygiene, and behavior were appropriate.  He maintained good eye contact during the examination.  Affect and mood were indicative of anxiety and depression.  Communication and speech were within normal limits.  Concentration appeared difficult in understanding complex commands, due to short attention span.  There were no panic attacks, delusions, hallucinations, or obsessional rituals.  The Veteran remained suspicious with others in his environment.  Thought processes were mildly impaired, and the Veteran reported that he had problems with reading "heavy" material, as well as difficulty in understanding complex directions.  There was no indication of impaired judgment or abstract thinking.  The Veteran had mild memory impairment where he forgot names, directions, and certain events.  Suicidal and homicidal ideations were absent.  The examining psychologist diagnosed PTSD, with secondary alcohol abuse, in remission, and assigned a GAF score of 55.  Despite the August 2008 Orange County Retirement System Physician's Statement, she remarked that the Veteran had to terminate his position due to PTSD.  She found that the Veteran found it difficult to relate to family members and others, and that he still experienced difficulty in establishing and maintaining healthy interpersonal relationships (except for his wife and children).  She concluded that the Veteran was mentally capable to manage his benefit payments, and that he continued to experience symptoms of PTSD, resulting in his no longer being able to work (again, despite the August 2008 Orange County statement) and had problems relating well to others.  She added that generally he functioned satisfactorily, with routine behavior, self-care, and normal conversation.  His prognosis was termed to be fair.  

A December 2010 VA mental health note indicated that the Veteran reported that he was sad lately and irritable because of his wife.  Affect was congruent and full.  Thought processes were linear and logical.  He denied homicidal and suicidal ideations.  Insight and judgement were fair.  A GAF score was 50 was assigned.

The Veteran attended his most recent VA PTSD contract examination in January 2013.  The Axis I diagnoses included PTSD, major depressive disorder (MDD), recurrent, moderate, and alcohol abuse in full sustained remission.  The examining psychologist indicated that it was possible to differentiate what portion of each symptom is attributable to each diagnosis.  She stated that the following symptoms were attributed to PTSD:  chronic sleep disturbance, nightmares, agitation, short temper, intrusive memories of combat exposure, avoidance of triggers related to memories of combat, flashbacks, hypervigilance, exaggerated startle response, poor concentration with related memory problems, estrangement, and anxiety.  She indicated that symptoms attributable to MDD were depressed mood, low self-esteem, low motivation, low energy, hopelessness, suicidal ideation, appetite disturbance and rumination.

The examiner next indicated that the level of occupational and social impairment with respect to all mental diagnoses was occupational and social impairment with reduced reliability and productivity.  She explained that it was not possible to differentiate what portion of the occupational and social impairment was attributable to each diagnosis, because the symptoms of PTSD and depressive disorder are co-occurring and mutually exacerbate each other, with reduced reliability and productivity in occupational and social functioning.  

The Veteran was married for 15 years and described the relationship with his wife as very supportive.  He got along with his wife's children better than his own, and he and his wife see children and grandchildren frequently.  The Veteran indicated that he was medically retired in 2008 due to deteriorating hips and COPD.  His days were spent reading and playing on the computer.  The Veteran reported a continuing concern with the sound of low bass, which reminded him of his ship blowing up.  He continued to have sleep disturbance with nightmares as well as a major problem with depression.  The Veteran forced himself to go out but generally had problems with motivation.  He was short-tempered, outspoken, became angry and impatient with his wife, and did not like to hear other people talk about Vietnam.  He continued to be vigilant in public places, although he felt safe at home.  He was social with neighbors and church members.  

Symptoms applying to the Veteran's diagnoses included depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation or mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner indicated that the Veteran also experienced hyperarousal, re-experiencing, and avoidance symptoms consistent with PTSD.  She concluded that the Veteran was capable of managing his own finances and did not pose any threat of danger or injury to himself or others.  

Based upon the lay and medical evidence of record discussed above, the Board finds that for the entire rating period, the Veteran's psychiatric disorder has resulted in occupational and social impairment with reduced reliability and productivity due to symptoms which include:  agitation, anger control, anxiety, avoidance, depression, difficulties concentrating and understanding complex directions, difficulty in establishing or maintaining effective work and social relationships, disturbances of motivation or mood, estrangement, exaggerated startle response, flashbacks, hyperarousal, hypervigilance, intrusive memories, irritability, nightmares, poor concentration, re-experiencing, shortness of temper, and sleep disturbance.  Overall, the above offer probative evidence of sustained occupational and social impairment with reduced reliability and productivity due to the PTSD symptoms.  Therefore, the Board finds that these symptoms most nearly approximate the criteria for the current 50 percent rating under Diagnostic Code 9411 for the entire rating period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

This same lay and medical evidence does not meet or more nearly approximate the criteria for a higher 70 percent disability rating at any time during the appeal period.  See 38 C.F.R. § 4.130.  For the entire rating period, although the above evidence shows the Veteran to have deficiencies in mood and work, he did not have deficiencies with family relations, school, judgment, or thinking.  Despite the Veteran's symptoms of irritability and anger control, as well as the December 2008 lay statement from the Veteran's wife concerning frightening outbursts prior to their marriage 11 years previously, at no point during the current appeal period did he exhibit unprovoked irritability with periods of violence.  The Veteran has also reported hypervigilance, but the evidence does not show that obsessional rituals are so severe as to interfere with routine activities.  Also, although the Veteran has reported ongoing depression, he did not report depression that affected his ability to function independently, appropriately and effectively.  Finally, while the Veteran was found to have difficulty in establishing and maintaining healthy interpersonal relationships (except for his wife and children) during September 2009 VA contract examination, during September 2013 VA contract examination the Veteran not only described the relationship with his wife as very supportive and stated that he and his wife saw their children and grandchildren frequently, but that he was social with neighbors and church members.  

Furthermore, the Veteran related during January 2013 VA contract examination that he was medically retired in 2008 due to deteriorating hips and COPD (which comports with the August 2008 Orange County documentation indicating that the primary diagnosis affecting work ability was severe COPD and that there was neither a current or past psychological problem interfering with the Veteran's ability to work).  

Finally, the Veteran has been assigned GAF scores ranging from 50 to 55, which reflect "moderate" symptomatology.  In any event, the GAF score is not dispositive and must be considered in light of the symptoms of the Veteran's PTSD, which provide the primary basis for the assigned 50 percent evaluation.  See 38 C.F.R. § 4.126(a).  

In sum, the Board finds that the weight of the evidence, lay and medical, demonstrates that the cited symptoms and degree of occupational and social impairment more nearly approximate the criteria for a 50 percent rating for the entire appeal period.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411; Hart, 21 Vet.App. at 510.

IV. Extraschedular Analysis

The Board has also evaluated whether the issue of entitlement to an initial rating in excess of 50 percent for PTSD should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111, 115-16 (2008). 

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested itself through agitation, anger control, anxiety, avoidance, depression, difficulties concentrating and understanding complex directions, difficulty in establishing or maintaining effective work and social relationships, disturbances of motivation or mood, estrangement, flashbacks, hyperarousal, hypervigilance, intrusive memories, irritability, exaggerated startle response, nightmares, poor concentration, re-experiencing, shortness of temper, and sleep disturbance.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  See Mauerhan, 16 Vet.App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  

The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, No. 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014),

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected PTSD are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  

V. TDIU

Finally, the Court has held that entitlement to a total disability evaluation on the basis of individual unemployability due to service-connected disabilities (TDIU) is an element of all appeals for an increased rating.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  Entitlement to a TDIU is raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that (as noted in its "Introduction" section to this decision), the issue of TDIU (raised in the representative's March 2015 Written Brief Presentation) is referred to the AOJ for adjudication.  Hence, it is not before the Board at this time.  


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

The Veteran's DD Form 214 and service personnel records indicate  that he served in Vietnam.  Additionally, the Veteran's service personnel records confirm that he served aboard the USS COCONIMO COUNTY from May 1966 to November 1967.  His military occupational specialty (MOS) was as an electrician.  

In his application for VA compensation received in October 2008, the Veteran stated "[o]ver the years after leaving the [N]avy my resp[ira] tory system has been going down hill.  Living on board a ship with asbestos, replacing it on piping, living onboard while we where [sic] in the ship yards for repairs of the ship.  And when our ship was blownup.  Plus all the lead paint I was around from chipping it up to painting."  

The Veteran also stated within his October 2008 application that he developed problems with his lungs due to asbestos due to exposure in February 1965 because he worked in the boiler and engine rooms when re-commissioning the USS COCONIMO COUNTY.  He also stated that the ship was "blown up" in 1967 and that when both engine rooms were mined "all the asbestos insulation was thrown everywhere."  

The Veteran's October 2008 contentions were reiterated in a lay statement received in December 2008.  In an attachment, the Veteran described his ship being mined on June 29, 1967.  The 2008 contentions were again stated in a VA Form 21-2142 received in January 2009.  

In the October 2009 Rating Decision on appeal, the RO stated that "Records from Defense Personnel Records Information Retrieval System [DPRIS] show that the USS COCONIMO COUNTY (LST-603) sustained an underwater mine explosion on June 29, 1967."  See also response from DPRIS dated September 2009 stating "On June 29, 1967 at 0108 hours, while the USS COCONIMO COUNTY was beached at Cua Viet, RVN delivering a load of cargo, she was rocked by severe underwater explosions, possibly by mines, which resulted in immediate flooding of all engineering spaces, and loss of all electrical and propulsive power."  This response as well as the October 2009 Rating Decision confirms the Veteran's statement that there was a 1967 explosion aboard his ship.  The Board also finds that, given the Veteran's MOS, his account of exposure to asbestos and lead paint are credible.  

Review of the Veteran's STRs include a notation concerning a chest X-ray performed at the Orange County Health Department in March 1964, which shows an essentially normal chest, except for hilar calcification.  STRs are otherwise silent for a respiratory disorder.  

Pulmonary function testing from Beaver Medical Group conducted in June 2000 found severe obstructive lung disease.  In July 2000, M.W., M.D., of the Beaver Medical Group, assessed severe COPD.  

An October 2004 evaluation from T.E.N., M.D., of the Beaver Medical Group, referenced a diagnosis of asthmatic bronchitis.  X-ray examination showed no acute infiltrate and mild hyperinflation.  The assessment included exacerbation of COPD/asthma/bronchitis.  Records from Redlands Community Hospital dated in December 2004 diagnosed COPD exacerbation.  

Following August 2005 evaluation by the Beaver Medical Group, the Veteran was assessed with severe COPD with active bronchospasm causing significant dyspnea on exertion.  He was also assessed with atherosclerotic heart disease with a history of angioplasty and stent placement in December 2004.  An October 2005 chest X-ray indicated hyperinflation of the lung fields consistent with COPD.  

VA treatment records dated from August 2008 to October 2009 include a May 2009 diagnosis of COPD and a September 2009 diagnosis of COPD, gold stage IV.  

As noted, the Veteran has contended that service connection is warranted for COPD due to in-service exposure to Agent Orange as well as to asbestos, and lead paint.  

With regard to the Veteran's allegation that he has COPD due to Agent Orange exposure, COPD is not among the listed diseases subject to presumptive service connection on the basis of Agent Orange.  38 C.F.R. § 3.309(e).  Moreover, there is no competent opinion linking current COPD to Agent Orange exposure.  Although the Veteran contends that he has COPD as the result of such exposure, this is a complex medical scientific question that would not be subject to lay observation.  See 38 U.S.C.A. § 1116(b) (West 2014) (providing that presumptive service connection for conditions due to Agent Orange will be based on scientific reports from the National Academy of Sciences).  The Veteran's opinion does not constitute competent evidence of a link between COPD and Agent Orange.  Nor is the Veteran entitled to invoke the presumption of service connection for chronic diseases because COPD is not one of the diseases specified for application of this presumption.  38 C.F.R. § 3.309.  Although the Veteran is therefore not entitled to invoke these presumptions for COPD, his claim may still considered under traditional service connection principles.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

In light of the multiple diagnoses of COPD referenced above, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Also, the Board has found the Veteran's allegations of exposure to lead paint and asbestos resulting from the 1967 explosion aboard ship to be credible, as well as due to his MOS.  

The Veteran has not been afforded a VA examination in order to address whether he is entitled to service connection for COPD, to include as due to asbestos, lead paint, or herbicide exposure.  In light of the evidence of record, the Board finds that remand is necessary to request a VA examination in order to determine if the Veteran's claimed COPD is etiologically related to service, to include exposure to asbestos, herbicides, or lead paint.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and request that he identify any VA or private treatment since February 2011, the date of the most recent VA records.  Any necessary authorization for the release of records should be obtained and any records identified should be requested.  All records obtained must be associated with the claims file.  

2. Afford the Veteran the appropriate VA examination to determine the nature and etiology of his current COPD, to include as due to asbestos, herbicide, or lead paint exposure.  The examiner should offer an opinion as to whether it at least as likely as not (i.e., probability of 50 percent) that COPD had its onset in service or is otherwise related to service, to include as due to claimed exposure to lead paint, exposure to asbestos, or by exposure to Agent Orange.  

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

The record must be made available to and reviewed by the examiner in rendering the opinion.  The examiner must confirm that the record was reviewed in the examination report.  

3. After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


